REYNOLDS, J.
This ease was before us once before (Hanna Motor Co. vs. Wilson, 6 La. App. 177), on appeal by intervenor from a judgment rejecting his demands. On rehearing on that appeal we set aside the judgment appealed from and remanded the ease for the admission of additional evidence. A new trial was had and additional evidence introduced and again there was judgment rejecting intervenor’s demands and the case is again before us on appeal from the new judgment.
We find the new evidence to be cumulative merely and it gives us no reason to abandon the conclusion expressed in our first judgment on the first appeal and we are constrained to adhere to that conclusion.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now ordered, adjudged and decreed that intervenor, John Williams, have judgment against plaintiff, Hanna Motor Company, decreeing the property seized to belong to the community existing between John Williams and Carrie Williams and that the seizure be released.
It is further ordered, adjudged and decreed that plaintiff, Hanna Motor Company, pay all costs of the intervention and of this appeal.